EXHIBIT 32.1 CERTIFICATION FURNISHED PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 This certification is furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350) and accompanies the Quarterly Report on Form 10-Q (the “Form 10-Q”) for the three months ended March 31, 2015 of Energy 11, L.P. (the “Partnership”).I, Glade M. Knight, the Chief Executive Officer of the Partnership, certify that, based on my knowledge: The Form 10-Q fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934; and The information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Partnership as of and for the periods covered in this report. Date: May 12, 2015 By: /s/ Glade M. Knight Name: Glade M. Knight Title: Chief Executive Officer (Principal Executive Officer)
